Title: From George Washington to James McHenry, 13 August 1792
From: Washington, George
To: McHenry, James


(Private) 
Dear Sir,Mount Vernon Augt 13th 1792.   
Your letter of the 17th of July came duly to hand. I could, with pleasure, spend a day in Baltimore on my return to Philadelphia, if time & circumstances would permit; but it is not for me at this moment to say whether either would suit me; besides, I shall confess to you candidly, I have no relish for formal & ceremonious engagements, and only give into them when they cannot be avoided—among other reasons because it oftentimes—if not always—proves inconvenient to some of the party bestowing, if it is not to the party receiving the compliment of a public dinner—and is a tax which I am as unwilling to impose as many are to pay, if false delicacy would allow them to express their real sentiments.
If it should so happen that I can, conveniently, spend a day in Baltimore as I return it would give me pleasure to dine with yourself & a few other friends in a social way; & on this footing let the matter rest, as no previous notice of my coming is necessary in that case.
Having begun a letter to you, I will add something to it of a public nature. Mr Potts, the District Attorney of Maryland, has resigned that Office. Who, in general estimation is best qualified to fill it?
Mr Robert Smith has been spoken of. Mr Hollingsworth has been mentioned. and Mr Tilghman and Mr Hammond have also been thought of, but the two last living on the Eastern shore, and Baltimore being the theatre for the Courts, it might be inconvenient to both those Gentlemen to attend them; and the appointment no inducement to their removal. Which then of the other two would be most eligable? Would Mr Smith if the preference is given to him accept? or is there any other person more preeminently qualified than either of the Gentlemen I have named? Your sentiments, freely given, on these enquiries will much oblige Dear Sir—Your Most Obedt & Affecte

Go: Washington

